     Case 1:21-cv-00187-NONE-HBK Document 15 Filed 04/12/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT

 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    MICHAEL ALLEN YOCOM,                              Case No. 1:21-cv-00187-HBK
12                       Petitioner,                    ORDER DENYING PETITIONER’S
                                                        EMERGENCY MOTION FOR RULING AND
13            v.                                        MOTION TO COMPEL
14    KATHLEEN ALLISON, LAURA                           (Doc. No. 14)
      ELDRIDGE, AND ATTORNEY
15    GENERAL,
16                       Respondent.
17

18          Petitioner Michael Allen Yocom, a state prisoner proceeding pro se, initiated this action

19   by filing a petition for writ of habeas corpus under 28 U.S.C. § 2254 on February 16, 2021. (Doc.

20   No. 1). Before the court is petitioner’s emergency motion for ruling and hearing. (Doc. No. 14).

21   Petitioner states that it has been over a month since he submitted his petition for writ of habeas

22   corpus and urgently requests the court to rule on the merits of his petition and compel respondents

23   to respond to the petition. (See generally id.).

24          Petitioner is advised that the court carries a heavy docket, but it nevertheless endeavors to

25   consider all actions as expeditiously as possible. The court will conduct a preliminary review of

26   the petition under Rule 4 of the Rules Governing Section 2254 Cases, and if appropriate, direct

27   respondent to respond. See R. Governing § 2254 Cases 4; 28 U.S.C. § 2243. Because the court

28   has not yet ordered respondents to respond to the petition, petitioner’s motion to compel is
     Case 1:21-cv-00187-NONE-HBK Document 15 Filed 04/12/21 Page 2 of 2


 1   premature. As soon as any action is taken in this case, petitioner will receive notice and copies of

 2   all court decisions in a prompt manner.

 3            Finally, petitioner states that he is terminally ill and seeks compassionate release. (Id. at

 4   4). This court lacks jurisdiction to order compassionate release because it is not the court of

 5   petitioner’s sentencing. Petitioner should seek this form of relief from his court of sentencing.

 6   See Cal. Pen. Code § 1170(e)(1)(A); 15 CCR §§ 3076, 3076.3-3076.5.

 7            Accordingly, it is ORDERED:

 8            Petitioner’s emergency motion for ruling and to compel respondent to respond to petition

 9   (Doc. No. 14) is DENIED.

10
     IT IS SO ORDERED.
11

12
     Dated:      April 9, 2021
13                                                        HELENA M. BARCH-KUCHTA
                                                          UNITED STATES MAGISTRATE JUDGE
14

15

16

17

18

19

20
21

22

23

24

25

26
27

28
                                                          2
